El Juez Presidente Señor Del Toro,
emitió la opinión del tribunal.
Juan Antonio Corretjer por medio de sus abogados pre-sentó ante esta Corte Suprema en la tarde del jueves 11 de junio actual una solicitud de hábeas corpus alegando substan-cialmente que se hallaba recluido en la cárcel del distrito de San Juan bajo la custodia de su alcaide Andrés A. Lugo, habiéndolo conducido a ella Donald A. Draughon y Stanley Sheppard, márshal y submárshal respectivamente de la Corte de Distrito de los Estados Unidos para Puerto Eico, a virtud de auto de prisión expedido por Robert A. Cooper en su carácter de juez de dicho tribunal.
*213Califica su detención y prisión de ilegales y signe expo-niendo los hechos que culminaron en la sentencia dictada por la Corte Federal declarándolo culpable de desacato e impo-niéndole un año de prisión en la cárcel de distrito de San Juan.
Expone los motivos que tiene para calificar de ilegal su prisión, invoca la jurisdicción de esta corte para expedir autos de hábeas corpus, se refiere al hecho de haberse negado a expedirlo en este mismo caso la Corte de Distrito de San Juan, llama la atención hacia determinada actitud del Pre-sidente y su gabinete y a la presentación de cierto proyecto de ley en el Senado de los Estados Unidos en relación con esta Isla y termina suplicando que se ordene al alcaide Lugo que traiga al peticionario ante esta corte para que sea in-vestigada la causa de su prisión, permitiéndosele entre tanto permanecer en libertad bajo fianza.
La solicitud fué considerada por el tribunal en pleno en la mañana del 12 de junio en curso, siendo nuestra primera impresión declararla de plano sin lugar, especialmente des-pués de haber leído la razonada opinión emitida por el Juez de Jesús de la Corte de Distrito de San Juan negando la expedición del auto.
Sin embargo, tratándose como se trataba del ejercicio del derecho de hábeas corpus y no existiendo precedentes den-tro de la corte misma, preferimos oír por escrito a los abo-gados del peticionario sobre la cuestión de jurisdicción en-vuelta y al efecto concedimos un plazo de cuatro días. Se ha presentado en efecto un alegato que ha sido estudiado cuidadosamente y que no altera nuestra primera impresión.
Por virtud del Tratado de París celebrado entre los Estados Unidos de América y España, proclamado en Washington en 11 de abril de 1899, España cedió a Estados Unidos la Jsla de Puerto Eieo que los Estados Unidos gobernaron militarmente hasta el primero de mayo de 1900 en que comenzó a regir la primera Carta Orgánica decretada por el *214Congreso y aprobada en abril 12, 1900 (31 Stat. L., p. 77, Comp. 6611-6651).
Puerto Rico quedó desde entonces convertido en nn te-rritorio americano organizado aunque no incorporado al seno de la Unión.
Prescribió el artículo 33 de la constitución del territo-rio que el poder judicial residiría en las cortes y tribunales de Puerto Rico establecidos ya y en ejercicio creados a vir-tud de órdenes generales del gobierno militar, entre los cua-les se encontraba está Corte Suprema.
Seguidamente por la sección 34 se ordenó que Puerto Rico constituiría un distrito judicial denominado “el Distrito de Puerto Rico”, debiendo nombrar el Presidente para el mismo un Juez de Distrito, un Fiscal y un Mársbal que constituirían la “Corte de Distrito de los Estados Unidos para Puerto Rico” — sucesora de la Corte Provisional de los Estados Uni-dos establecida por el gobierno militar — con igual jurisdic-ción que las Cortes de Distrito de los Estados Unidos, decre-tándose que “las leyes de Estados Unidos referentes a apelaciones, recursos por causa de error, o por violación de ley, de oertiorari, traslación de causas y otros asuntos y pro-cedimientos, que rigen para las cortes de los Estados Unidos respecto a las cortes de los distintos Estados, regirán tambián para todos los asuntos y procedimientos entre la Corte de los Estados Unidos y las Cortes de Puerto Rico.”
Por la sección 35 se regularon los recursos por causa de error o por violación de ley y las apelaciones de las de-cisiones finales del Tribunal Supremo de Puerto Rico y de la Corte de Distrito de los Estados Unidos para ante el Tribunal Supremo de los Estados Unidos.
Y así quedó instaurado en esta isla no ya desde que el Congreso le dió una forma de gobierno civil territorial si que desde que fué ocupada y gobernada militarmente, un sis-tema de cortes de justicia semejante si no idéntico al de cor-tes federales y estaduales que rige en los Estados Unidos de América.
*215La segunda Ley Orgánica — la aprobada en marzo 2, 1917 —conservó la forma territorial de gobierno con sus cortes de justicia insulares y federales, haciéndola en algunos extre-mos más armónica aún con la forma de gobierno genuina-mente norteamericana.
Siendo ello así, debe concluirse y se concluye que es apli-cable a este.caso la jurisprudencia establecida por las cortes del continente' resolviendo cuestiones similares.
Puede encontrarse alguna discrepancia en esa jurispru-dencia antes de que la Corte Suprema nacional interviniera. Después, los campos de jurisdicción de las cortes de los esta-dos y territorios de la IJnión y los de las cortes federales quedaron tan clara y definitivamente deslindados, que apenas se concibe que pueda surgir conflicto alguno.
Hace cerca de noventa años dicba Corte Suprema nacio-nal por voz de su Juez Presidente Roger B. Taney, en los casos de Ableman v. Booth y United States v. Booth, 62 U. S. 506, 523, 524, se expresó así:
“No ponemos en tela ele juicio la autoridad de una corte estadual o de un juez que esté autorizado por las leyes estaduales a expedir el auto de Rabeas corpus, para librarlo en cualquier caso en que la parte esté encarcelada dentro de sus límites territoriales, siempre y cuando no aparezca de la petición que la persona encarcelada está bajo custodia por la autoridad de los Estados Unidos. La Corte o el juez tiene el derecho a investigar, en esta clase de procedimiento, por qué causa y por qué autoridad el prisionero está confinado dentro de los límites territoriales de la soberanía del estado. Y es el deber del marshal, o de la persona que tenga ía custodia del prisionero, hacer saber al juez o a la corte, mediante el debido diligenciamiento, la autoridad por la cual lo retiene bajo custodia. Este derecho de investigar por un procedimiento de habeas corpus, y el deber del oficial de efectuar el diligenciamiento, surgen necesariamente del ca-rácter complejo de nuestro gobierno, y de la existenciá de dos sobe-ranías distintas y separadas dentro del mismo límite territorial, cada una de ellas restringida en sus poderes y cada una dentro de su es-fera de acción, prescrita, por la 'Constitución de los Estados Unidos, independientemente de la otra. Pero luego de hecho el diligencia-miento y de notificado judicialmente el juez o la corte estatal de que *216la parte está detenida bajo la autoridad de los Estados Unidos, ellos no pueden seguir adelante. Entonces saben que el reo está dentro del dominio y jurisdicción de otro gobierno, y que ni el auto de bábeas corpus ni ningún otro procedimiento expedido bajo la autoridad del estado pueden trascender la línea divisoria existente entre las dos soberanías. Él está entonces dentro del dominio y exclusiva juris-dicción de los Estados Unidos. Si ba cometido un delito contra sus leyes, solamente sus tribunales pueden castigarlo. Si.está errónea-mente encarcelado, sus tribunales judiciales pueden ponerlo en li-bertad y concederle un remedio. Y aunque, como bemos dicbo, es el deber del mársbal o de la persona que le tiene detenido, bacer saber, mediante el debido diligenciamiento, la autoridad por la cual le detiene, es a la par su deber imperativo obedecer el procedimiento de los Estados Unidos, retener al prisionero bajo su custodia, y ne-garse a obedecer el mandato u orden de cualquier otro gobierno. Y por consiguiente es su deber no llevar al prisionero, ni permitir que sea llevado, ante un juez o corte del estado por un bábeas corpus expedido bajo la autoridad estatal. Ningún juez o corte de estado, después de ser informado judicialmente que la parte está encarce-lada por autoridad de los Estados Unidos, tiene derecho a intervenir con él, o a requerirle para que se le traiga a su presencia. Y si la autoridad de un estado, en la forma de un procedimiento judicial o de otro modo, tratara de controlar al mársbal u otro oficial o agente autorizado de los Estados Unidos, en cualquier respecto, en la custodia de su prisionero, será su deber resistirse a ello, y llamar en su ayuda cualquier fuerza que pudiera ser necesaria para man-tener la autoridad de la ley en contra de cualquier interferencia ilegal. Ningún procedimiento judicial, sea cual fuere la forma que asuma, puede tener autoridad legal más allá de los límites de la jurisdicción de la corte o juez que lo expide; y toda tentativa de hacerlo cumplir más allá de sus fronteras, no es otra cosa que una violencia ilegal.” Ableman v. Booth y United States v. Booth, 62 U. S. 506, 523, 524.
Algunos años después la jurisprudencia establecida quiso distinguirse limitándola a los casos en que el prisionero es-tuviera detenido bajo la indisputable autoridad de los fun-cionarios del gobierno federal, dando de tal modo entrada a las cortes de los Estados para intervenir y juzgar la cuestión y el asunto fué llevado de nuevo a la Corte Suprema y ésta, *217por medio entonces de sn Juez Asociado Stephen J. Field, se negó a ello enfáticamente, como signe:
“En las decisiones se ban becbo algunas tentativas y a ellas se ha llamado nuestra atención, para limitar la opinión emitida por esia Corte en Ableman v. Booth, y The United States v. Booth, a casos en que el prisionero es retenido bajo custodia por indis-cutible autoridad legal de los Estados Unidos en contraposición a su encarcelamiento so color de dicha autoridad. Pero es evi-•dente que la decisión no admite tal limitación. Hubiera sido in-necesario poner en vigor, ampliando el razonamiento en la forma en que lo hace el juez presidente, la posición de que cuando ■es evidente al juez o funcionario que expide el auto que el reo está detenido por indisputable autoridad legal, no debe seguir adelante. Ningún juez federal puede, aún en tal caso, exonerar a la parte del encarcelamiento, excepto -mediante fianza cuando la misma es permi-sible. Siendo la detención por autoridad legal admitida, ningún juez puede poner en libertad al prisionero, excepto en esa forma, no importa cuál sea el estado del proceso. Cuanto se quiere decir por el contexto usado es que el juez o la corte del estado no debe ■seguir adelante cuando aparece, de la petición de la parte, o del ■diligenciamiento hecho, que el prisionero está retenido por un ofi-cial de los Estado Unidos bajo algo que, en verdad, supone ser la autoridad de los Estados Unidos; esto es, una autoridad cuya vali-dez ha de determinarse por la Constitución y las leyes de los Es-tados Unidos. Si una persona así detenida está ilegalmente encar-celada, es a las cortes o funcionarios judiciales de los Estados Uni-dos a quienes corresponde, solamente, concederle un remedio.” Tarble’s Case, 80 U. S. 397, 410, 411.
En sn consecuencia, apareciendo de la propia solicitud que el peticionario se encuentra preso a virtud de una sen-tencia del juez que preside la Corte de Distrito de los Esta-dos Unidos para el Distrito de Puerto Rico, ejecutada por el Márshal de la misma, esta Corte Suprema no tiene derecho a intervenir en el asunto.
La administración de la justicia no sufre interrupción ni daño algunos. Sólo se resuelve que la obra de dar lo que sea suyo al peticionario no corresponde en este caso a las cor-tes insulares. Corresponde a las cortes federales cuya his-*218toria de imparcialidad al par que de firmeza es de todos co-nocida.
Nada más deberíamos decir. La resuelta es la cuestión fundamental envuelta. Todas las otras accesorias levantadas carecen de fundamento sólido.
Es cierto que el Congreso — artículo 48 de la Ley Orgánica según fué enmendado en marzo 4, 1927 — autorizó a este Tribunal Supremo y a las Cortes de Distrito de Puerto Eico y a los respectivos jueces de los mismos para expedir autos de habeas corpus “en todos los casos en que dichos autos pue-dan concederse por los jueces de distrito de los Estados-Unidos”, pero esa autorización sólo puede interpretarse como-una norma de las diferentes situaciones en que las cortes in-sulares dentro de su propio campo de acción pueden y podrían actuar aunque no existiera ley alguna decretada por la Le-gislatura de Puerto Eico sobre la materia.
Una interpretación que permitiera a las Cortes Insulares y a sus jueces invadir el campo ocupado por la Corte Federal sancionada y regulada por la propia Ley Orgánica, des-naturalizaría el sistema judicial existente y crearía graves-conflictos. No sólo sería esa interpretación contraria al es-píritu general de la Ley Orgánica vigente, si que también-a la expresa disposición contenida en la sección 42 de la misma, a saber:
“Las leyes ele los Estados Unidos referentes a apelaciones, re-cursos por causa de error o por violación de ley y de certiorari, tras-lación de causas, y a otras cuestiones o procedimientos que rigen, para las Cortes de los Estados Unidos respecto a las Cortes de los. distintos Estados, regirán también para tales cuestiones y proce-dimientos entre la Corte de Distrito de los Estados Unidos y las-Cortes de Puerto Rico.”
La presentación de un proyecto de ley en el Senado,, aunque su aprobación se recomiende por el Poder Ejecutivo, no convierte dicho proyecto en ley, ni afecta el status de las leyes en vigor que son las que regulan los actos realizados bajo el imperio de las mismas. Ninguna influencia, pues, pueden. *219tener en la resolución de este caso las alegaciones que en esa dirección contiene la solicitud.
En el alegato presentado se hace énfasis en el hecho de que el funcionario que tiene actualmente bajo su custodia al peticionario no es un funcionario federal sino insular. So invoca la autoridad de 29 C. J. 124: “Cuando la detención es ejercida por funcionarios estatales so color de autoridad federal, las cortes del estado pueden considerar procedimien-tos de hábeas corpus.”
El párrafo completo es como sigue:
"Lía jurisdicción para expedir autos de hábeas corpus conferida a las cortes estatales por las leyes del estado no se extiende a exo-nerar de la custodia a personas detenidas por funcionarios de los Es-tados Unidos so color de autoridad de la leyes de los Estados Uni-dos, aunque anteriormente muchas -cortes estatales sostuvieron la regla de que las cortes de los estados podían, en procedimientos de hábeas corpus, determinar la legalidad de la detención por autori-dad federal. Aun cuando la detención sea de hecho ilegal, la lega-lidad del encarcelamiento será determinada por las cortes o fun-cionarios judiciales de los Estados Unidos. Cuando no aparece en la solicitud que la detención es por autoridad federal, la corte es-tatal puede librar el auto y proceder a la investigación para satis-facerse suficientemente de la naturaleza de la autoridad para la de-tención. Cuando la detención es ejercida por funcionarios estatales so color de autoridad federal, las cortes del estado pueden consi-derar procedimientos de hábeas corpus.” 29 C. J. 123, 124.
Como puede verse la cita no tiene el alcance que el peti-cionario pretende. La cuestión ha sido además resuelta cla-ramente en contra de su, contención en Ex parte Le Bur, 49 Cal. 159, 162, en cuyo caso el Juez Presidente William T. Wallace de la Corte Suprema de California se expresó, en parte, así:
"El reo está detenido bajo custodia por las autoridades del Go-bierno de los Estados Unidos a virtud de la sentencia dictada por la Corte de los Estados Unidos en Oregon y no se sostiene que el término de su reclusión haya expirado. La circunstancia de que esté confinado en una prisión del estado y bajo la custodia de su alcaide carece de importancia a este respecto, pues éstos no son otra *220■cosa que agencias y medios para su reclusión adoptados por los Es-tados Unidos con el consentimiento del estado.
“Siendo el peticionario un prisionero detenido por las autorida-des del Gobieimo de los Estados Unidos, a virtud de sentencia dic-tada por una corte federal con jurisdicción exclusiva en el caso, es mi deber, en armonía con los estatutos del estado, tenerle recluido. Código Penal, sección 1486.”
El caso de Passett v. Chase, 107 So. 689, resuelto por la Corte Suprema de Florida en marzo 18, 1926, en el que tanto descansa el peticionario es Men distinto al presente.
En dicho caso Isidore Passett fue arrestado por el sheriff del condado de Date, Estado de Florida, y puesto en prisión en la cárcel de Miami, Florida. Solicitó un auto de hábeas corpus a la corte de circuito del condado y su diligenciado mostró que se mantenía al peticionario en prisión por virtud de un mandamiento expedido por el .Juez Presidente de la Corte Suprema del Distrito de ColumMa que no descriMa ningún delito pero ordenaba que el acusado Passett, “si se ■encuentra en su distrito ’ ’ sea detenido y llevado ante la corte criminal de dicho distrito para responder al delito de que se le acusaba. Unida al mandamiento había una copia de la acusación formulada contra el peticionario por haber rehusado mantener al menor de siete años Wallace Passett “contrario a la ley para tal caso hecha y prevista y a la paz y al gobierno •de los Estados Unidos.”
El auto fue negado y el peticionario apeló para ante la Corte Suprema del estado que revocó la negativa y devolvió ■el caso a la corte de su origen con instrucciones de poner en libertad al peticionario.
Basada en esos hechos la Corte Suprema estatal estable-ció la siguiente jurisprudencia:
“Un mandamiento librado por la Corte Suprema del Distrito de ■Columbia, dirigido al márshal de tal distrito, no confiere autoridad alguna al márshal de la corte de distrito de los Estados Unidos'para ■el distrito sur de Florida ni al alguacil de ningún condado dentro «de tal distrito, que efectúa el arresto de conformidad con el mismo.”
*221“Una corte estadual no tiene derecho a considerar tina petición ele Rabeas corpns, ni a declararse con jurisdicción en la misma, en favor de un acusado detenido por un funcionario federal bajo y por virtud de proceso y autoridad federales o so color de los mismos.”
“Si al radicarse una solicitud de Rábeas corpus ante una corte estadual, se desprende que la persona que se alega estar ilegalmente privada de su libertad, está detenida por autoridad o so color de autoridad de los Estados Unidos por un funcionario de dicRo go-bierno, debe denegarse el auto. Si este RecRo no se desprende, el juez del estado tiene derecRo a investigar la. causa de la prisión y a determinar por qué autoridad la persona es detenida dentro de los límites del estado, y es el deber del márshal o del funcionario federal que tiene bajo la custodia al reo dar, mediante el debido diligencia-miento, información a este respecto. Mas, luego de Raber sido infor-mado el juez del estado a virtud del diligenciamiento de que la persona está detenida por un funcionario de los Estados Unidos por autoridad, o so color de autoridad de los Estados Unidos, éste no puede seguir adelante, sino que debe dejar la cuestión de la ilegalidad del en-carcelamiento a la determinación de las cortes o funcionarios judi-ciales de los Estados Unidos.”
“Pero la corte estadual tiene jurisdicción en Rábeas corpus de casos en que la persona que se supone estar ilegalmente restringida de su libertad se Ralla bajo la custodia de un funcionario estadual so color de autoridad federal, pero sin autoridad real para ello; y cuando se desprende que ello es así, y que tal funcionario estadual detiene a la persona bajo un procedimiento federal nulo que no le otorga autoridad alguna para arrestarle o para tenerle bajo su cus-todia, la corte estadual tiene el poder y la jurisdicción, y entonces es su deber hacerlo así, ordenar que se libre al acusado de tal cus-todia ilegal; y esto es especialmente así, cuando como ocurre en este caso la corte del estado ante la cual están pendientes los proce-dimientos de Rábeas corpus tiene ante sí a un funcionario de la misma corte. ’ ’
Como puede verse, el principio fundamental fijado final-mente por la Corte Suprema de los Estados Unidos se reco-noce y aplica en toda su amplitud. Ello se desprende con mayor claridad aun de la lectura de la extensa opinión de la Corte emitida por su Juez Presidente Armstead Brown.
Pudo y debió intervenir la corte estatal en dicto caso por-que el mandamiento expedido en el Distrito de Columbia no *222tenía validez en Florida. Allí se trataba de nna persona dete-nida en nna cárcel de nn estado por nn sheriff del estado a vir-tnd de nn mandamiento expedido fnera del estado, mientras que aquí se trata de nna persona detenida por nn márshal de nna corte federal a virtnd de nna sentencia dictada por dicha corte recluida en nna cárcel local situada dentro del propio distrito de la corte. Bajo esas circunstancias no es la regla del caso de Florida la qne rige sino la del de California que dejamos transcrita.
Por ultimo parece conveniente esclarecer qne nna corte o juez ante los cuales se presente una petición de hábeas corpus no están obligados a expedir el mandamiento cuando quedan plenamente convencidos por las propias alegaciones de la petición qne su expedición no procede.
La ley es tan fuerte, consagra con tanto vigor el derecho de los ciudadanos a no permanecer en prisión sino de acuerdo con la misma, qne expresamente dispone (art. 500 del Có-digo de Enjuiciamiento Criminal) que todo juez que después de habérsele hecho una solicitud en debida forma, se negare a expedir una orden para un auto de hábeas corpus, y todo funcionario o particular, a quien se dirija dicho auto que se negare a obedecer los mandatos del mismo, incurrirán en res-ponsabilidad y pagarán a la persona perjudicada una suma máxima de mil (1,000) dólares, que podrá reclamarse me-diante demanda ante cualquier tribunal competente, pero la propia ley (art. 472 del Código de Enjuiciamiento Criminal) dispone que presentada una solicitud interesando el auto de hábeas corpus al tribunal o juez competente para otor-garlo, si resultare que debe expedirse dicho auto, tendrá que hacerlo sin demora. Si no resultare, como hemos visto que no resulta en este caso, su claro deber es por el con-trario negar la expedición.

En tal virtud, por falta de jurisdicción, debe dictarse una orden declarando no haber lugar a expedir el auto de hábeas corpus que se solicita.

El Juez Asociado Señor Córdova Dávila no intervino.